Citation Nr: 1102576	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  09-49 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to waiver of recovery of an overpayment of non-
service connected pension benefits in the calculated amount of 
$8,386.00.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to February 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2009 decision of the Committee on Waivers 
and Compromises (Committee) at the Department of Veterans Affairs 
(VA) Regional Office (RO) in Milwaukee, Wisconsin.  In that 
decision, the Committee denied the Veteran's request for a waiver 
of recovery of an overpayment of non-service connected pension 
benefits including aid and attendance benefits in the calculated 
amount of $8,386.00

On his substantive appeal, the Veteran indicated that he desired 
to attend a hearing to be conducted by a Veteran's Law Judge at 
his local RO.  In September 2010, the Veteran submitted a 
statement indicating that he was withdrawing his request for a 
hearing.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.


REMAND

A review of the record indicates that the debt at issue in this 
case was created when VA retroactively reduced the Veteran's non-
service connected pension for the period from March 1, 2007, to 
July 31, 2008, due to the Veteran's failure to provide requested 
financial information concerning what was termed a significant 
increase in his net worth.  The Veteran subsequently submitted a 
Financial Status Report and requested waiver alleging that 
repayment would constitute financial hardship for him.  

In the January 2009 decision on appeal, the Committee denied the 
Veteran's request for a waiver of recovery of this debt, finding 
that the Veteran had access to sufficient finances to be able to 
provide for the basic necessities of life and still be able to 
repay the debt to VA without financial hardship.

In a statement which was received in October 2009, the Veteran 
wrote that he was requesting VA to review the claim to see that 
he had never exceeded the income or assets limits for his receipt 
of pension.  The Veteran also submitted a statement from a law 
firm indicating that some of the Veteran's spouse's assets should 
not be considered as being part of the Veteran's assets also.  
These statements indicate that the Veteran is disputing the 
validity of the underlying debt which was the genesis for the 
overpayment.  The issue of the validity of the debt has not yet 
been addressed.  The United States Court of Appeals for Veterans 
Claims has held that appellate review by the Board of a waiver 
claim must be deferred pending formal adjudication of a challenge 
to the validity of the debt.  Schaper v. Derwinski, 1 Vet. App. 
430, 437 (1991) ("[W]hen a veteran raises the validity of the 
debt as part of a waiver application . . . it is arbitrary and 
capricious and an abuse of discretion to adjudicate the waiver 
application without first deciding the veteran's challenge to the 
lawfulness of the debt asserted against him or her."); see also 
VAOPGCPREC 6-98.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Adjudicate the Veteran's challenge of 
the validity of the debt at issue.  If it 
is determined that the debt was properly 
created, notify the Veteran of his right to 
appeal the decision.  If he files a notice 
of disagreement on this issue, a statement 
of the case should be issued, and the 
Veteran should be afforded the appropriate 
amount of time to perfect his appeal to the 
Board by filing a substantive appeal.

2.  Thereafter, the RO/AMC should review 
the claims file, to include all evidence 
received since the most recent supplemental 
statement of the case.  If it is determined 
that the debt was properly created, the 
Committee should solicit an updated 
Financial Status Report from the Veteran.  
The Committee should then review the waiver 
claim and determine whether such a waiver 
is warranted under applicable laws and 
regulations.  If the decision of the 
Committee remains adverse to the Veteran, 
then he and his representative should be 
furnished an appropriate supplemental 
statement of the case which includes a 
discussion of all evidence received since 
the statement of the case and be afforded 
an appropriate opportunity to respond.  The 
case should then be returned to the Board 
for appellate review, if in order.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

